Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Applicant has filed pre-brief conference request on 8/30/2021.  Claims 1-3, 6-10, 12-18,  24, and 26 have been amended. Claims 1-18, 24 and 26 are pending.

Response to Arguments/Amendments

The applicant has stated in the remarks on Aug. 30, 2021, that “[c]laims 9-10 and 26 are withdrawn from the application.”  However, these claims are still presented in the amended claims filed on Aug. 30, 2021.  In this Office action, the examiner still exam these claims. 

Applicant's arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (USPub: 2019/0190806, hereinafter referred to as Bhushan) in view of Maheshwari et al. (USPub: 2016/226708, hereinafter referred to as Maheshwari).

Regarding claim 1, Bhushan discloses a method for multi-connectivity between a plurality of base stations and user equipment through a plurality of channels (FIG. 4 and para. 65, lines 10-15, wherein a mobile connected to several eNBs via multiple channels), the method comprising:
estimating a first round trip time (RTT) at the user equipment, wherein the first RTT is expected time to be taken for transmitting and receiving an acknowledge (ACK) through a first channel (para. 8, lines 1-8 and para. 34, lines 9-11, wherein UE determines multiple RTTs from each base stations (i.e., estimating RTT) and the RTT response signal transmitted by the base station is the ACK. The RTT to the first base station is the first RTT and the RTT to the 
estimating a second RTT, at the user equipment, wherein the second RTT is expected time to be taken for transmitting data and receiving an ACK through a second channel (para. 8, lines 1-8 and para. 34, lines 9-11, wherein UE determines multiple RTTs from each base stations (i.e., estimating RTT) and the RTT response signal transmitted by the base station is the ACK. The RTT to the first base station is the first RTT and the RTT to the second base station is the second RTT. The communication channel to the second base station is the second channel).
Although Bhushan everything as applied above, Bhushan does not explicitly disclose determining, at the user equipment, a size of the uplink data which is to be transmitted to the first base using both the first RTT and the second RTT. However, this concept is well known in the art as disclosed by Maheshwari. In the same field of endeavor, Maheshwari discloses 
determining, at the user equipment, a size of the uplink data which is to be transmitted to the first base using both the first RTT and the second RTT (para. 29, lines 14-15 and 5-9, wherein the multiple RTT are used based on the data size).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maheshwari’s method into Bhushan’s invention. One of ordinary skill in the art would have been 

Regarding claim 13, Bhushan and Maheshwari disclose everything as applied to above.  Maheshwari further discloses  
determining a size of uplink data which is to be transmitted through the second channel  by using both the first RTT and the second RTT (para. 29, lines 14-15 and 5-9, wherein the multiple RTT are used based on the data size).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maheshwari’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated “to assigning client devices to certain POP centers based on client-generated measurement data” (para. 1, lines 2-4).

Regarding claim 14, Bhushan and Maheshwari disclose everything as applied to above.  Bhushan further discloses  
wherein the user equipment communicates with a first base station through the first channel and a second base station through the second channel (FIG. 4 and para. 34, lines 9-11), and
wherein the first base station and the second base station communicate with the user equipment, based on a same radio access technology (FIG. 1A and para. 36, wherein UE3 accesses to one air interface 106,  the same radio access technology,  which is either CDMA or GSM)


Regarding claim 15, Bhushan and Maheshwari disclose everything as applied to above.  Bhushan further discloses  
wherein the user equipment communicates with a first base station through the first channel and a second base station through the second channel (FIG. 4 and para. 34, lines 9-11), and
wherein the first base station and the second base station communicate with the user equipment, based on different radio access technologies (FIG. 1A and para. 36, wherein UE4 accesses to two air interfaces 106 and 108,  the different radio access technologies,  such as CDMA and GSM)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maheshwari’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated “to assigning client devices to certain POP centers based on client-generated measurement data” (para. 1, lines 2-4).

Regarding claim 16, Bhushan discloses a method for multi-connectivity between a plurality of base stations and user equipment through a plurality of channels (FIG. 4 illustrates a mobile connected to several eNBs), the method comprising:
estimating a first round trip time (RTT) at a first base station, wherein the first RTT is expected time to be taken for transmitting and receiving acknowledge (ACK) through a first channel (para. 7,  lines 1-4, wherein the master node receives a response (ACK) from UE from the first channel and obtaining (i.e., estimating) the RTT signal);
obtaining a second RTT at the first base station, wherein the second RTT is actual time taken for transmitting data and receiving an ACK through a second channel (para. 6, lines 8-11, wherein the master node (i.e., the first base station) obtains a second RTT  from other nodes, i.e., a second channel).
Although Bhushan everything as applied above, Bhushan does not explicitly disclose determining a size of the downlink data which is to be transmitted to the user equipment, by using both the first RTT and the second RTT.  However, this concept is well known in the art as disclosed by Maheshwari. In the same field of endeavor, Maheshwari discloses 
determining a size of the downlink data which is to be transmitted to the user equipment by using both the first RTT and the second RTT (para. 29, lines 14-15 and 5-9, wherein the multiple RTT are used based on the data size).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maheshwari’s method into Bhushan’s invention. One of ordinary skill in the art would have been 
Hence, Bhushan and Maheshwari disclose
determining, at the first base, a size of the downlink data which is to be transmitted from the first base station to the user equipment by using both the first RTT and the second RTT (Bhushan’s para, 6-7 and Maheshwari’s para. 29, lines 14-15 and 5-9, wherein the determination is performed at the master node (i.e., the first base station)).

Regarding claim 17, Bhushan and Maheshwari disclose everything as applied to above. Bhushan further discloses 
wherein the obtaining the second RTT comprises receiving the second RTT, estimated by a second base station, from the second base station (para. 6, lines 8-11, wherein the RTT measurements from the other nodes are the RTT from different base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maheshwari’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated “to assigning client devices to certain POP centers based on client-generated measurement data” (para. 1, lines 2-4).

Regarding claim 18, , Bhushan and Maheshwari disclose everything as applied to above. Bhushan further discloses
wherein the obtaining the second RTT comprises:
receiving channel information about the second channel from a second base station; and estimating the second RTT, based on channel information (para. 99, lines 1-9, wherein the arrival times is the channel information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maheshwari’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated “to assigning client devices to certain POP centers based on client-generated measurement data” (para. 1, lines 2-4).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Bhushan and Maheshwari as applied to claim 1 above, and further in view of Belleschi et al. (USPub: 2020/0177318, hereinafter referred to as Belleschi).

Regarding claim 2, , Bhushan and Maheshwari disclose everything as applied to above. , Bhushan and Maheshwari do not explicitly disclose obtaining retransmission parameters corresponding to the first base station.  However, this concept is well known in the art as disclosed by Belleschi. In the same field of endeavor, Belleschi discloses 
obtaining retransmission parameters corresponding to the first channel; and
obtaining the first RTT, based on the retransmission parameters (para. 23, lines 16-24, wherein the eNB configures the retransmission timer).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Belleschi’s method into Bhushan and Maheshwari’s invention. One of ordinary skill in the art would have been motivated to “improve the performance of OTT services provided to UE QQ530 using OTT connection QQ550” (para. 218, lines 4-6).

Regarding claim 7, Bhushan, Maheshwari and Belleschi disclose everything as applied to above. Bhushan, Maheshwari and Belleschi further disclose 
the obtaining the retransmission parameters comprises obtaining updated retransmission parameters corresponding to the first channel, and
the obtaining the first RTT comprises obtaining the first RTT based on the updated retransmission parameters (Belleschi’s para. 23, lines 16-24, wherein the eNB reconfigures the retransmission timer, i.e. updating the retransmission parameter). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Belleschi’s method into Bhushan and Maheshwari’s invention. One of ordinary skill in the art would have been motivated to “improve the performance of OTT services provided to UE QQ530 using OTT connection QQ550” (para. 218, lines 4-6).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Bhushan, Maheshwari and Belleschi as applied to claim 2 above, and further in view of Ko et al. (USPub: 2014/0293899, hereinafter referred to as Ko).

Regarding claim 3, Bhushan, Maheshwari and Belleschi disclose everything as applied to above. Bhushan, Maheshwari and Belleschi further disclose 
the retransmission parameters comprise a retransmission period c1 and a maximum retransmission number N1 (Belleschi’s para. 91, lines 10-12).
Although Bhushan, Maheshwari and Belleschi disclose everything as applied to above, Bhushan, Maheshwari and Belleschi do not do not explicitly disclose RTT is expressed in an equation of summing the BLER.  However, this concept is well known in the art as disclosed by Ko. In the same field of endeavor, Ko discloses HARQ range is determined by summing the BLER (TALBE 7), similar to 
(1 - BLER1) *                         
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                             
                                            B
                                            L
                                            E
                                            R
                                             
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                      (p1 + n * c1),
wherein the BLER1 and the p1 are a block error rate and a signal moving time in the first channel, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Maheshwari and Belleschi’s invention. One of ordinary skill in the art would have been motivated to “improve data transmission performance in a broadband wireless mobile communication system” (para.114, lines 2-4).

Regarding claim 4, Bhushan, Maheshwari, Belleschi and Ko disclose everything as applied above.  Bhushan, Maheshwari, Belleschi and Ko further disclose
the retransmission parameters further comprise a maximum retransmission number R1 of a radio link control (RLC) entity (Belleschi’s para. 91, lines 10-12), and
the obtaining the first RTT comprises obtaining, as the first RTT, an RTTT1, which is expressed in an equation below:
RTTs1 *                         
                            
                                
                                    ∑
                                    
                                        r
                                        =
                                        0
                                    
                                    
                                        R
                                        1
                                    
                                
                                
                                    (
                                    
                                        
                                             
                                            B
                                            L
                                            E
                                            R
                                             
                                        
                                        
                                            N
                                            1
                                        
                                    
                                
                            
                        
                    )r     (Ko’s TABLE 7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Maheshwari and Belleschi’s invention. One of ordinary skill in the art would have been motivated to “improve data transmission performance in a broadband wireless mobile communication system” (para.114, lines 2-4).

Regarding claim 5, Bhushan, Maheshwari, Belleschi and Ko disclose everything as applied above.  Bhushan, Maheshwari, Belleschi and Ko further disclose
wherein the obtaining the first RTT comprises determining the RTTs1 as the first RTT in response to the BLER1 being less than a first threshold value (Ko’s para. 84, wherein the value is between the ceiling and the bottom, i.e., less than a ceiling value). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Maheshwari and Belleschi’s invention. One of ordinary skill in the art 

Regarding claim 6, Bhushan, Maheshwari, Belleschi and Ko disclose everything as applied above.  Bhushan, Maheshwari, Belleschi and Ko further disclose
wherein the determining the size of the uplink data comprises determining the size of the uplink data as zero in response to the BLER1 being greater than a second threshold value (Ko’s para. 84, wherein the value is between the ceiling and the bottom, i.e., greater than a bottom value). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Maheshwari and Belleschi’s invention. One of ordinary skill in the art would have been motivated to “improve data transmission performance in a broadband wireless mobile communication system” (para.114, lines 2-4).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan in view of Maheshwari as applied to claim 1 above, and further in view of Ryu et al. (USPub: 2019/0159147, hereinafter referred to as Ryu).

Regarding claim 8, Bhushan and Maheshwari disclose everything as applied to above. Bhushan and Maheshwari do not explicitly disclose obtaining a first channel bandwidth corresponding to the first base station. However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
obtaining a first channel bandwidth corresponding to the first base station (para. 88, lines 6-9, wherein the UE needs to obtain the bandwidth for transmission); and 
obtaining a second channel bandwidth corresponding to the second base station (para. 88, lines 6-9, wherein the UE needs to obtain the bandwidth for transmission), wherein the determining the size of the first data comprises obtaining the size of the first data, based on the first RTT, the second RTT, the first channel bandwidth and the second channel bandwidth (para. 8, lines 6-10, wherein the frame size of the message is related with the RTT).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ryu’s method into Bhushan and Maheshwari’s invention. One of ordinary skill in the art would have been motivated to “support uplink transmission without uplink timing control and measurement” (para. 7, lines 2-4). 

Regarding claim 11, Bhushan and Maheshwari disclose everything as applied to above. Bhushan and Maheshwari do not explicitly disclose wherein the method is performed in a packet data convergence protocol (PDCP) layer. However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
wherein the method is performed in a packet data convergence protocol (PDCP) layer (para. 76, lines 3-5, wherein the PDCP is used for the packet data).
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Bhushan and Maheshwari as applied to claim 1 above, and further in view of Yamamoto (USPub: 2005/0157696, hereinafter referred to as Yamamoto.

Regarding claim 12, Bhushan and Maheshwari disclose everything as applied to above. Bhushan and Maheshwari do not explicitly disclose wherein the determining the size of the first data comprises determining the size of the first data as zero in response to a rate of negative unacknowledge response (NACK) from the first base station being greater than a third threshold value.  However, this concept is well known in the art as disclosed by Yamamoto. In the same field of endeavor, Yamamoto discloses 
wherein the determining the size of the uplink data comprises determining the size of the uplink data as zero in response to a rate of negative unacknowledge response (NACK) through the first channel being greater than a third threshold value (para. 67, lines 2-5, wherein the PDU window size is changed when NACK rate greater than a threshold).


Claim 24 is under 35 U.S.C. 103 as being unpatentable over Bhushan in view of Ryu and Maheshwari.
 
Regarding claim 24, Bhushan discloses a method for multi-connectivity between a plurality of base stations and user equipment through a plurality of channels (FIG. 4 illustrates a mobile connected to several eNBs), the method comprising:
estimating a first round trip time (RTT) at the user equipment, wherein the first RTT is expected time to be taken for transmitting data and receiving an acknowledgement (ACK) through a first channel (para. 8, wherein the UE determines (i.e., estimates) the RTT from the first base station);
estimating a second RTT at the use equipment, wherein the second RT is expected time to be taken for transmitting data and receiving an ACK through a second channel (para. 8, wherein the UE determines (i.e., estimates) RTT from a second base station).

obtaining channel bandwidths of the first channel and the second channel (para. 88, lines 6-9, wherein the UE needs to obtain the bandwidth for transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ryu’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated to “support uplink transmission without uplink timing control and measurement” (para. 7, lines 2-4). 
Although Bhushan and Ryu disclose everything as applied above, Bhushan and Ryu do not explicitly disclose determining a size uplink data to be transmitted through the first channel  by using both the first RTT and the second RTT. However, this concept is well known in the art as disclosed by Maheshwari. In the same field of endeavor, Maheshwari discloses 
determining a size uplink data to be transmitted through the first channel  by using both the first RTT and the second RTT (para. 29, lines 14-15 and 5-9, wherein the multiple RTTs are used based on the data size).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Maheshwari’s method into Bhushan and Ryu’s invention. One of ordinary skill in the art would 
Hence, Bhushan, Ryu and Maheshwari disclose
determining, at the user equipment, a size uplink data to be transmitted through the first channel by using both the first RTT and the second RTT, and the channel bandwidths of the first channel and the second channel (Bhushan’s para. 8, wherein the determination is carried out in UE; Maheshwari’s para. 29, lines 14-15 and 5-9, wherein the multiple RTTs are used based on the data size; Ryu’s para. 88, lines 6-9, wherein the UE needs to obtain the bandwidth for transmission).

Allowable Subject Matter
Claims 9-10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/A.L./
Examiner, Art Unit 2465


/WALTER J DIVITO/Primary Examiner, Art Unit 2419